UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7204


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DEANTE DRAKE, a/k/a Panama, a/k/a Shawn, a/k/a Papa Bear,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Clarksburg. Irene M. Keeley, Senior District Judge. (1:07-cr-00053-IMK-MJA-1)


Submitted: December 13, 2017                                      Decided: January 2, 2018


Before KING, SHEDD, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Deante Drake, Appellant Pro Se. Randolph John Bernard, OFFICE OF THE UNITED
STATES ATTORNEY, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       On September 5, 2017, Deante Drake filed a notice of appeal from his May 13,

2008, criminal judgment. Because Drake previously appealed from his 2008 judgment,

see United States v. Drake, 318 F. App’x 247 (4th Cir. 2009) (No. 08-4589), this Court is

without jurisdiction to entertain a second appeal from the same judgment. In addition,

Drake’s notice of appeal is inordinately late. See Fed. R. App. P. 4(b)(1) (providing 30

days to file a notice of appeal in a criminal case).

       Accordingly, we deny Drake’s motion to show cause and supplemental motion to

show cause and dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process.

                                                                            DISMISSED




                                               2